     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 1 of 14



 1   Paul F. Eckstein (#001822)
     Austin C. Yost (#034602)
 2
     PERKINS COIE LLP
 3   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 4   Telephone: 602.351.8000
 5   Facsimile: 602.648.7000
     PEckstein@perkinscoie.com
 6   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
 7
 8   Attorneys for Defendants Arizona Board of Regents,
     Ron Shoopman, Larry Penley, Ram Krishna,
 9   Bill Ridenour, Lyndel Manson, Karrin Taylor Robson,
10   Jay Heiler, and Fred DuVal

11                      IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF ARIZONA
13
     Russell B. Toomey,
14                                                      CV-19-00035-TUC-RM (LAB)
                      Plaintiff,
15
16          v.
                                                        DEFENDANTS ARIZONA
17   State of Arizona; Arizona Board of Regents,        BOARD OF REGENTS, RON
     d/b/a University of Arizona, a governmental        SHOOPMAN, LARRY PENLEY,
18
     body of the State of Arizona; Ron Shoopman,        RAM KRISHNA, BILL
19   in his official capacity as Chair of the Arizona   RIDENOUR, LYNDEL MANSON,
     Board of Regents; Larry Penley, in his official    KARRIN TAYLOR ROBSON,
20   capacity as Member of the Arizona Board of         JAY HEILER, AND FRED
21   Regents; Ram Krishna, in his official capacity     DUVAL’S ANSWER TO
     as Secretary of the Arizona Board of Regents;      PLAINTIFF’S AMENDED
22   Bill Ridenour, in his official capacity as         COMPLAINT
     Treasurer of the Arizona Board of Regents;
23
     Lyndel Manson, in her official capacity as
24   Member of the Arizona Board of Regents;
     Karrin Taylor Robson, in her official capacity
25   as Member of the Arizona Board of Regents;
26   Jay Heiler, in his official capacity as Member
     of the Arizona Board of Regents; Fred DuVal,
27   in his official capacity as Member of the
     Arizona Board of Regents; Andy Tobin, in his
28
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 2 of 14



      official capacity as Director of the Arizona
 1    Department of Administration; Paul Shannon,
 2    in his official capacity as Acting Assistant
      Director of the Benefits Services Division of
 3    the Arizona Department of Administration,
 4
                       Defendants.
 5
 6
           Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna,
 7
     Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred DuVal
 8
     (collectively, “University Defendants”) answer Plaintiff Russell B. Toomey’s (“Plaintiff”)
 9
     Amended Complaint. University Defendants do not object to offering the insurance
10
     coverage requested by Plaintiff in the Amended Complaint, but because University
11
     Defendants are required to “accept the benefit level, plan design, insurance providers,
12
     premium level and other terms and conditions determined by” the Arizona Department of
13
     Administration (“ADOA”), A.R.S. § 38-656(E), University Defendants do not have the
14
     reasonable authority to offer the coverage and remove the Plan exclusion requested by
15
     Plaintiff in the Amended Complaint. As part of the State of Arizona plan, University
16
     Defendants must offer the health insurance that ADOA permits them to offer. University
17
     Defendants have previously urged ADOA to remove the types of coverage exclusions
18
     requested by Plaintiff in the Amended Complaint, but ADOA has not eliminated all
19
     exclusions. That decision was in its sole control. University Defendants do not object to
20
     Plaintiff’s requested permanent injunctive relief against Defendants State of Arizona, Andy
21
     Tobin, and Paul Shannon (collectively, “State Defendants”) but request to be dismissed
22
     from this suit because University Defendants have no reasonable choice but to offer
23
     insurance under the Plan that ADOA provides.
24
                                           Introduction
25
           1.     University Defendants admit the allegations contained in Paragraph 1.
26
           2.     University Defendants deny the allegations contained in Paragraph 2, except
27
     that University Defendants admit that the self-funded health plan that the State of Arizona
28
                                                 -2-                       CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 3 of 14




 1   uses to offer healthcare coverage to State of Arizona employees, which is controlled by

 2   ADOA (“the Plan”), generally provides coverage for medically necessary care and excludes

 3   coverage for “[g]ender reassignment surgery.”

 4          3.     University Defendants do not have knowledge or information sufficient to

 5   answer the allegations contained in Paragraph 3 and therefore deny them.

 6          4.     University Defendants admit the allegation contained in Paragraph 4 that

 7   Plaintiff is employed as an Associate Professor at the University of Arizona. University

 8   Defendants further admit that the Plan generally provides coverage for medically necessary

 9   care and excludes coverage for “[g]ender reassignment surgery.” University Defendants do

10   not have knowledge or information sufficient to answer the remaining allegations and

11   therefore deny them.

12          5.     University Defendants deny the allegations contained in Paragraph 5, except

13   that University Defendants admit that, were the exclusion for “[g]ender reassignment

14   surgery” removed from the Plan, Plaintiff would have an opportunity to prove that a gender

15   reassignment surgery is medically necessary under the Plan’s generally applicable standards

16   for establishing medical necessity.

17          6.     University Defendants deny the allegations contained in Paragraph 6, except

18   that University Defendants admit that, were the exclusion for “[g]ender reassignment

19   surgery” removed from the Plan, Plaintiff would have the right to appeal any adverse

20   determination regarding the medical necessity of a gender reassignment surgery to an

21   independent reviewer within the third-party claims administrator and, if necessary, to an

22   independent review organization.

23          7.     University Defendants deny the allegations contained in Paragraph 7.

24          8.     University Defendants deny the allegations contained in Paragraph 8, except

25   that University Defendants admit that Plaintiff avers that he brought the Amended

26   Complaint on behalf of himself and a proposed class of similarly situated individuals for a

27   declaratory judgment and injunctive relief that would require University Defendants and

28
                                                 -3-                       CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 4 of 14




 1   State Defendants to remove the Plan’s exclusion for “[g]ender reassignment surgery.”

 2   Further, University Defendants do not object to Plaintiff’s requested permanent injunctive

 3   relief against State Defendants.

 4                                      Jurisdiction and Venue

 5          9.     University Defendants admit the allegation contained in Paragraph 9 that this

 6   action “arises under” Title VII of the Civil Rights Act of 1964 and the United States

 7   Constitution, but University Defendants deny that Plaintiff has stated a valid claim under

 8   those authorities.

 9          10.    University Defendants admit the allegations contained in Paragraph 10.

10          11.    University Defendants admit the allegations contained in Paragraph 11.

11          12.    University Defendants deny the allegations contained in Paragraph 12, except

12   that University Defendants admit that venue is proper in this Court.

13                                             Parties

14          13.    University Defendants do not have knowledge or information sufficient to

15   answer the allegations contained in Paragraph 13 and therefore deny them.

16          14.    University Defendants admit the allegations contained in Paragraph 14.

17          15.    University Defendants deny the allegations contained in Paragraph 15, except

18   that University Defendants admit that Defendant Arizona Board of Regents offers its

19   employees healthcare insurance through the Plan.

20          16.    University Defendants deny the allegations contained in Paragraph 16, except

21   that University Defendants admit that Defendant Ron Shoopman is sued in his official

22   capacity. Defendant Larry Penley is the Chair of Defendant Arizona Board of Regents.

23   Defendant Ron Shoopman is the Treasurer of Defendant Arizona Board of Regents.

24          17.    University Defendants deny the allegations contained in Paragraph 17, except

25   that University Defendants admit that Defendant Ram Krishna is sued in his official

26   capacity. Defendant Karrin Taylor Robson is the Secretary of Defendant Arizona Board of

27   Regents. Defendant Ram Krishna is a Member of Defendant Arizona Board of Regents.

28
                                                 -4-                        CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 5 of 14




 1         18.    University Defendants deny the allegations contained in Paragraph 18, except

 2   that University Defendants admit that Defendant Bill Ridenour is sued in his official

 3   capacity. Defendant Ron Shoopman is the Treasurer of Defendant Arizona Board of

 4   Regents. Defendant Bill Ridenour is a Member of Defendant Arizona Board of Regents.

 5         19.    University Defendants deny the allegations contained in Paragraph 19, except

 6   that University Defendants admit that Defendants Larry Penley, Lyndel Manson, Karrin

 7   Taylor Robson, Jay Heiler, and Fred DuVal are sued in their official capacities. Defendants

 8   Ram Krishna, Bill Ridenour, Lyndel Manson, Jay Heiler, and Fred DuVal are Members of

 9   Defendant Arizona Board of Regents. Defendant Larry Penley is the Chair of Defendant

10   Arizona Board of Regents, and Defendant Karrin Taylor Robson is the Secretary of

11   Defendant Arizona Board of Regents.

12         20.    University Defendants do not have knowledge or information sufficient to

13   answer the allegations contained in Paragraph 20 and therefore deny them.

14         21.    University Defendants do not have knowledge or information sufficient to

15   answer the allegations contained in Paragraph 21 and therefore deny them.

16                           Exhaustion of Administration Remedies

17         22.    University Defendants do not have knowledge or information sufficient to

18   answer the allegations contained in Paragraph 22 and therefore deny them.

19         23.    University Defendants admit the allegations contained in Paragraph 23.

20                                      Factual Allegations

21         24.    University Defendants do not have knowledge or information sufficient to

22   answer the allegations contained in Paragraph 24 and therefore deny them.

23         25.    University Defendants do not have knowledge or information sufficient to

24   answer the allegations contained in Paragraph 25 and therefore deny them.

25         26.    University Defendants do not have knowledge or information sufficient to

26   answer the allegations contained in Paragraph 26 and therefore deny them.

27
28
                                                 -5-                       CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 6 of 14




 1         27.    University Defendants do not have knowledge or information sufficient to

 2   answer the allegations contained in Paragraph 27 and therefore deny them.

 3         28.    University Defendants do not have knowledge or information sufficient to

 4   answer the allegations contained in Paragraph 28 and therefore deny them.

 5         29.    University Defendants do not have knowledge or information sufficient to

 6   answer the allegations contained in Paragraph 29 and therefore deny them.

 7         30.    University Defendants do not have knowledge or information sufficient to

 8   answer the allegations contained in Paragraph 30 and therefore deny them.

 9         31.    University Defendants do not have knowledge or information sufficient to

10   answer the allegations contained in Paragraph 31 and therefore deny them.

11         32.    University Defendants admit the allegations contained in Paragraph 32.

12         33.    University Defendants admit the allegations contained in Paragraph 33.

13         34.    University Defendants admit the allegations contained in Paragraph 34.

14         35.    University Defendants admit the allegations contained in Paragraph 35.

15         36.    University Defendants deny the allegations contained in Paragraph 36, except

16   that University Defendants admit that the Plan generally provides coverage for medically

17   necessary care and excludes coverage for “[g]ender reassignment surgery.” University

18   Defendants further admit that, were the exclusion for “[g]ender reassignment surgery”

19   removed from the Plan, policyholders would have an opportunity to prove that a gender

20   reassignment surgery is medically necessary under the Plan’s generally applicable standards

21   for establishing medical necessity. Finally, University Defendants admit that, were the

22   exclusion for “[g]ender reassignment surgery” removed from the Plan, policyholders would

23   have the right to appeal any adverse determination regarding the medical necessity of a

24   gender reassignment surgery to an independent reviewer within the third-party claims

25   administrator and, if necessary, to an independent review organization.

26         37.    University Defendants do not have knowledge or information sufficient to

27   answer the allegations contained in Paragraph 37 and therefore deny them, except that

28
                                                 -6-                       CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 7 of 14




 1   University Defendants admit that the four health insurance companies who serve as

 2   Network Providers for the Plan have adopted policies and standards for determining when

 3   a gender reassignment surgery is medically necessary. University Defendants also state

 4   that the Plan speaks for itself: the Plan generally provides coverage for medically necessary

 5   care and excludes coverage for “[g]ender reassignment surgery.”

 6          38.    University Defendants do not have knowledge or information sufficient to

 7   answer the allegations contained in Paragraph 38 and therefore deny them.

 8          39.    University Defendants do not have knowledge or information sufficient to

 9   answer the allegations contained in Paragraph 39 and therefore deny them.

10          40.    University Defendants deny the allegations contained in Paragraph 40, except

11   that University Defendants admit that the Plan generally provides coverage for medically

12   necessary care and excludes coverage for “[g]ender reassignment surgery.”

13          41.    University Defendants do not have knowledge or information sufficient to

14   answer the allegations contained in Paragraph 41 and therefore deny them.

15          42.    University Defendants do not have knowledge or information sufficient to

16   answer the allegations contained in Paragraph 42 and therefore deny them.

17          43.    University Defendants do not have knowledge or information sufficient to

18   answer the allegations contained in Paragraph 43 and therefore deny them, except that

19   University Defendants admit that Blue Cross Blue Shield of Arizona denied

20   preauthorization for Plaintiff’s hysterectomy.

21          44.    University Defendants do not have knowledge or information sufficient to

22   answer the allegations contained in Paragraph 44 and therefore deny them, except that

23   University Defendants admit that Blue Cross Blue Shield of Arizona denied

24   preauthorization for Plaintiff’s hysterectomy.

25          45.    University Defendants admit the allegations contained in Paragraph 45.

26
27
28
                                                  -7-                       CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 8 of 14




 1                                        Class Allegations

 2          46.    University Defendants deny the allegations contained in Paragraph 46, except

 3   that University Defendants admit that Plaintiff avers that he brought the Amended

 4   Complaint on behalf of himself and a proposed class of similarly situated individuals.

 5   University Defendants also admit that the Plan, which the State of Arizona uses to offer

 6   healthcare coverage to State of Arizona employees, generally provides coverage for

 7   medically necessary care and excludes coverage for “[g]ender reassignment surgery.”

 8          47.    University Defendants deny the allegations contained in Paragraph 47, except

 9   that University Defendants admit that Plaintiff challenges the facial validity of the Plan’s

10   exclusion for “[g]ender reassignment surgery.”

11          48.    University Defendants deny the allegations contained in Paragraph 48, except

12   that University Defendants admit that Plaintiff seeks a declaratory judgment and injunctive

13   relief that would require University Defendants and State Defendants to remove the Plan’s

14   exclusion for “[g]ender reassignment surgery.” Further, University Defendants do not

15   object to Plaintiff’s requested permanent injunctive relief against State Defendants.

16          49.    University Defendants admit the allegations contained in Paragraph 49 that

17   Plaintiff proposes two classes based on the claims raised.

18          50.    University Defendants admit the allegations contained in Paragraph 50 that

19   Plaintiff proposes a class consisting of all current and future employees of Defendant

20   Arizona Board of Regents who are or will be enrolled in the Plan and who have or will have

21   medical claims for transition-related surgical care.

22          51.    University Defendants admit the allegations contained in Paragraph 51 that

23   Plaintiff proposes a class consisting of all current and future individuals (including State of

24   Arizona employees and their dependents) who are or will be enrolled in the Plan and who

25   have or will have medical claims for transition-related surgical care.

26          52.    University Defendants do not have knowledge or information sufficient to

27   answer the allegations contained in Paragraph 52 and therefore deny them.

28
                                                   -8-                        CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 9 of 14




 1          53.    University Defendants deny the allegations contained in Paragraph 53, except

 2   that University Defendants admit that Plaintiff challenges the facial validity of the Plan’s

 3   exclusion for “[g]ender reassignment surgery.” University Defendants also admit that the

 4   Plan generally provides coverage for medically necessary care and excludes coverage for

 5   “[g]ender reassignment surgery.” University Defendants further admit that Plaintiff seeks

 6   a declaratory judgment and injunctive relief that would require University Defendants and

 7   State Defendants to remove the Plan’s exclusion for “[g]ender reassignment surgery.” In

 8   addition, University Defendants do not object to Plaintiff’s requested permanent injunctive

 9   relief against State Defendants.

10          54.    University Defendants do not have knowledge or information sufficient to

11   answer the allegations contained in Paragraph 54 and therefore deny them.

12          55.    University Defendants do not have knowledge or information sufficient to

13   answer the allegations contained in Paragraph 55 and therefore deny them.

14                Count I—Violation of Title VII of the Civil Rights Act of 1964

15          56.    University Defendants admit the allegations contained in Paragraph 56.

16          57.    University Defendants admit the allegations contained in Paragraph 57.

17          58.    University Defendants admit the allegations contained in Paragraph 58.

18          59.    University Defendants do not have knowledge or information sufficient to

19   answer the allegations contained in Paragraph 59 and therefore deny them, except that

20   University Defendants acknowledge that the Ninth Circuit has ruled that “‘sex’ under Title

21   VII encompasses both sex—that is, the biological differences between men and women—

22   and gender.” Schwenk v. Hartford, 204 F.3d 1187, 1201–02 (9th Cir. 2000).

23          60.    University Defendants deny the allegations contained in Paragraph 60, except

24   that University Defendants admit that the Plan generally provides coverage for medically

25   necessary care and excludes coverage for “[g]ender reassignment surgery.”

26          61.    University Defendants deny the allegations contained in Paragraph 61.

27          62.    University Defendants deny the allegations contained in Paragraph 62.

28
                                                 -9-                        CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 10 of 14




 1          63.     University Defendants deny the allegations contained in Paragraph 63, except

 2   that University Defendants admit that the Plan generally provides coverage for medically

 3   necessary care and excludes coverage for “[g]ender reassignment surgery.”

 4          64.     University Defendants deny the allegations contained in Paragraph 64.

 5   Count II—Violation of the Equal Protection Clause of the Fourteenth Amendment to
 6                             the United States Constitution

 7          65.     University Defendants admit the allegations contained in Paragraph 65.
 8          66.     University Defendants deny the allegations contained in Paragraph 66. But
 9   University Defendants state that they do not object to Plaintiff’s requested permanent
10   injunctive relief against State Defendants.
11          67.     University Defendants deny the allegations contained in Paragraph 67.
12          68.     University Defendants do not have knowledge or information sufficient to
13   answer the allegations contained in Paragraph 68 and therefore deny them, except that
14   University Defendants admit that the ADOA Director must “determine the type, structure,
15   and components of the insurance plans made available by [ADOA].” Ariz. Admin. Code
16   R2-6-103(A).
17          69.     University Defendants admit the allegations contained in Paragraph 69.
18          70.     University Defendants admit the allegations contained in Paragraph 70.
19          71.     University Defendants admit the allegations contained in Paragraph 71.
20          72.     University Defendants deny the allegations contained in Paragraph 72, except
21   that University Defendants admit that the Plan generally provides coverage for medically
22   necessary care and excludes coverage for “[g]ender reassignment surgery.”
23          73.     University Defendants deny the allegations contained in Paragraph 73.
24          74.     University Defendants deny the allegations contained in Paragraph 74.
25          75.     University Defendants deny the allegations contained in Paragraph 75, except
26   that University Defendants admit that the Plan generally provides coverage for medically
27   necessary care and excludes coverage for “[g]ender reassignment surgery.”
28
                                                   -10-                    CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 11 of 14




 1          76.    University Defendants deny the allegations contained in Paragraph 76.

 2          77.    University Defendants deny the allegations contained in Paragraph 77.

 3          78.    University Defendants deny the allegations contained in Paragraph 78.

 4          79.    University Defendants deny the allegations contained in Paragraph 79.

 5          80.    University Defendants deny the allegations contained in Paragraph 80, except

 6   that University Defendants admit that the Plan generally provides coverage for medically

 7   necessary care and excludes coverage for “[g]ender reassignment surgery.”

 8          81.    University Defendants deny the allegations contained in Paragraph 81.

 9                                          General Denial

10          82.    University Defendants deny any and all allegations in Plaintiff’s Amended

11   Complaint that are not specifically admitted herein.

12                                       Affirmative Defenses

13          1.     Plaintiff’s Amended Complaint fails to state a claim against University

14   Defendants upon which relief can be granted.

15          2.     University Defendants do not have the reasonable authority to choose the Plan

16   or the specific terms and exclusions of the Plan that offers health insurance for employees

17   of the State of Arizona, including employees of Defendant Arizona Board of Regents, under

18   A.R.S. § 38-656(E).

19          3.     Defendant Arizona Board of Regents should be dismissed under Arizona

20   Students’ Association v. Arizona Board of Regents, 824 F.3d 858, 865 & n.3 (9th Cir. 2016)

21   (describing the plaintiff’s decision to name the Arizona Board of Regents as the defendant,

22   “instead of naming either the President, Chair, or other members of [the Arizona Board of

23   Regents] in their official capacities” as an “error” because the “Young doctrine is premised

24   on the fiction that such a suit [against an official-capacity defendant] is not an action against

25   a ‘State’ and is therefore not subject to the sovereign immunity bar’” (citation omitted)).

26          4.     Plaintiff’s Amended Complaint should be dismissed because Plaintiff did not

27   exhaust the administrative remedies required by the Plan.

28
                                                   -11-                         CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 12 of 14




 1          WHEREFORE, University Defendants request that the Court enter judgment in their

 2   favor as follows:

 3          A.     Dismissing Plaintiff’s Amended Complaint against University Defendants

 4   with prejudice because University Defendants are required to “accept the benefit level, plan

 5   design, insurance providers, premium level and other terms and conditions determined by”

 6   ADOA. A.R.S. § 38-656(E). University Defendants do not have the reasonable authority

 7   to offer the coverage and remove the Plan exclusion requested by Plaintiff in the Amended

 8   Complaint. As part of the State of Arizona plan, University Defendants must offer the

 9   insurance that ADOA permits them to offer. University Defendants have previously urged

10   ADOA to remove the types of coverage exclusions requested by Plaintiff in the Amended

11   Complaint, but ADOA has not eliminated all exclusions. That decision was in its sole

12   control. University Defendants do not object to Plaintiff’s requested permanent injunctive

13   relief against State Defendants, but move to be dismissed from this suit because University

14   Defendants have no reasonable choice but to offer insurance under the Plan that ADOA

15   provides. Plaintiff seeks relief from University Defendants that they cannot reasonably

16   provide because the Plan is selected and controlled by ADOA and not by University

17   Defendants. At the very least, University Defendants cannot as a matter of law bear any

18   liability that is greater than the liability incurred by State Defendants. Therefore, to the

19   extent that Plaintiff does not prevail on any of his claims against State Defendants, such

20   claims against University Defendants should also be dismissed.

21          B.     Dismissing Defendant Arizona Board of Regents under Arizona Students’

22   Association v. Arizona Board of Regents, 824 F.3d 858, 865 & n.3 (9th Cir. 2016).

23          C.     Dismissing Plaintiff’s Amended Complaint because Plaintiff did not exhaust

24   the administrative remedies required by the Plan.

25          D.     Awarding University Defendants their attorneys’ fees and costs pursuant to

26   Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1988; and

27
28
                                                 -12-                       CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 13 of 14




 1         E.     Awarding University Defendants such other relief as the Court deems just and

 2   proper.

 3
                RESPECTFULLY SUBMITTED this March 16, 2020.
 4
                                             PERKINS COIE LLP
 5
 6                                           By        s/ Paul F. Eckstein
                                                      Paul F. Eckstein
 7                                                    Austin C. Yost
 8                                                    2901 N. Central Avenue, Suite 2000
                                                      Phoenix, AZ 85012
 9
                                             Attorneys for Defendants Arizona Board of
10
                                             Regents, Ron Shoopman, Larry Penley, Ram
11                                           Krishna, Bill Ridenour, Lyndel Manson, Karrin
                                             Taylor Robson, Jay Heiler, and Fred DuVal
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -13-                        CV 19-00035-TUC-RM
     Case 4:19-cv-00035-RM-LAB Document 91 Filed 03/16/20 Page 14 of 14




 1                                CERTIFICATE OF SERVICE

 2          I hereby certify that on March 16, 2020, I electronically transmitted the foregoing

 3   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants.

 5          A copy was also e-mailed this March 16, 2020 to:

 6    Wesley R. Powell                              C. Christine Burns
 7    Matthew S. Friemuth                           Kathryn Hackett King
      Willkie Farr & Gallagher LLP                  Alison Pulaski Carter
 8    787 Seventh Avenue                            BurnsBarton PLC
 9    New York, NY 10019                            2201 East Camelback Road, Suite 360
      wpowell@willkie.com                           Phoenix, AZ 85016
10    mfriemuth@willkie.com                         christine@burnsbarton.com
                                                    kate@burnsbarton.com
11                                                  alison@burnsbarton.com
12
                                                    Attorneys for Defendants State of Arizona,
13                                                  Gilbert Davidson, and Paul Shannon
14    Joshua A. Block
      Leslie Cooper
15    American Civil Liberties Union
      Foundation
16    125 Broad Street, Floor 18
17    New York, NY 10004
      jblock@aclu.org
18    lcooper@aclu.org
19
      Christine K. Wee
20    Victoria Lopez
      ACLU Foundation of Arizona
21    3707 North 7th Street, Suite 235
22    Phoenix, AZ 85014
      cwee@acluaz.org
23    vlopez@acluaz.org
24
      Attorneys for Plaintiff
25
26   s/ Clair Wendt
27
28
                                                 -14-                        CV 19-00035-TUC-RM
